                      EXHIBIT C




                      EXHIBIT C

Case 2:19-cv-04083-BCW Document 1-4 Filed 04/24/19 Page 1 of 4
                                                        Maria Isabel Morandi <m.mariaisabel@gmail.com>



ENC: Mizzou For You in 2020!
Heloisa ­ High School <Heloisa.HS@pioxiicolegio.com.br>                   14 de fevereiro de 2019 14:35
Para: "Maria Isabel Morandi (m.mariaisabel@gmail.com)" <m.mariaisabel@gmail.com>, Rogério Abaurre
<rogerio.abaurre@hseducacional.com>, "Luciano Machado Couto (luciano.couto@hseducacional.com)"
<luciano.couto@hseducacional.com>, "Eduardo Lúcio Romania de Vasconcellos
(eduardo.vasconcellos@hseducacional.com)" <eduardo.vasconcellos@hseducacional.com>


 




 De: March, Zac [mailto:marchz@missouri.edu]
 Enviada em: quinta­feira, 14 de fevereiro de 2019 14:31
 Cc: Chval, Kathryn B.; March, Zac; Haeussler, Tanya M.; Fishman Weaver, Kathryn; Hammons, Angela;
 Regan, Tamara
 Assunto: Mizzou For You in 2020!



 Dear School Administrators, Directors, and Coordinators,



 The 2019 school year has begun! We know you are busy with the new and returning students, their
 parents, and getting classrooms started just right. As we have been for the past three years, Mizzou K-12 is
 right there with you in partnership for all that this year will bring.

 While still a year away, Mizzou K-12 is excited to announce a change for the NEXT school year. Starting
 in February 2020, we will no longer be affiliated with HSE, and will provide our accredited
 curriculum directly to partner schools across Brazil. In-country logistics and technical assistance will be
 taken care of as Mizzou is establishing an operational support team in Brazil. As we move forward in
 2020, Mizzou K-12 will have the necessary infrastructure in place for the continued success of the
 program.

 During this transition year of 2019, Mizzou K­12 will continue to operate as your committed
 partner in education by providing the high quality MSGL and High School programs. As a valued
 educational partner, we will keep you informed of events and changes that may occur throughout the year.
 We will be scheduling opportunities in the near future to meet face-to-face and discuss your interest in
 working directly with Mizzou K-12 in 2020 and beyond.
              Case 2:19-cv-04083-BCW Document 1-4 Filed 04/24/19 Page 2 of 4
We are confident that this transition will lead to the strengthening of school­to­school
relationships that have been established over the years with your Coordinator, Classroom Teachers, and
especially the students. The continuation of our unique CoTeach relationship and MizzouDirect pre-
admittance to the University of Missouri will enable us as educational institutions to grow and further
support student learning.

Working directly with schools in 2020, Mizzou K­12 will offer improved pricing and
contract terms, expanded educational program options, and scholarship opportunities for
your students. For adult learners, we will leverage the many resources across the University of Missouri
with Professional Development for Educators (College of Education), Executive Education (College of
Business), and even continuing education for adults in your school and community.

The College of Education and Mizzou K-12 are dedicated to the students in Brazil, and aligned with your
school in sharing the University of Missouri’s core values of Respect, Responsibility, Discovery, and
Excellence. In this 180th year anniversary of the University of Missouri, the 150th year of the College of
Education, and the 106th year for Mizzou K-12, all of us look forward to continuing the successful
relationships we have established with all of the schools across Brazil.

Exceptional education happens at many levels, and your dedicated teaching staff who interact with the
students every day are vital to the program. We encourage you to share this letter with the Classroom
Teachers and other support staff associated with Mizzou K-12 when you feel the time is appropriate.

If you have any questions or encounter challenges during the 2019 transition year, we will work with you to
solve them and welcome your insights on how to make the program even better. Feel free to contact me at
marchz@missouri.edu / +55 1 (573) 864-0224.

Thank you for your continued support as a valued educational partner.




Zachary March

Executive Director of Mizzou K­12 Schools & Clinical Associate Professor

University of Missouri­College of Education

301 Clark Hall

Columbia, MO 65211

573­884­9173 (O)

573­864­0224 (C)

Zac@Missouri.Edu

http://mizzouk12online.missouri.edu/




             Case 2:19-cv-04083-BCW Document 1-4 Filed 04/24/19 Page 3 of 4
3 anexos




                               image001.jpg
                               21K




   Mizzou Letter to Schools for 2020 (Portuguese)[1].pdf
   390K
   Mizzou Letter to Schools for 2020 (English).pdf
   498K




           Case 2:19-cv-04083-BCW Document 1-4 Filed 04/24/19 Page 4 of 4
